Citation Nr: 0624249	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-17 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there is clear and unmistakable error in a rating 
decision of May 1983 which assigned a single 10 percent 
schedular evaluation for tinnitus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1949 to 
September 1952, and from March 1956 to February 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Sioux Falls, South Dakota 
Regional Office (RO).  In the decision, the RO found that 
there was no clear and unmistakable error made in a prior 
decision which assigned a single 10 percent rating for 
tinnitus.  


FINDING OF FACT

In a decision of May 1983, the RO granted service-connection 
for tinnitus and assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no clear and unmistakable error in the decision of 
May 1983 because there is no legal basis for the assignment 
of a schedular evaluation in excess of 10 percent for 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (1990 & 2005); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  His 
representative requested that the effective date for such a 
separate rating be the same as the original rating which 
granted service connection for the disorder.  The RO 
interpreted this as a request for revision of the prior 
decision based on an allegation of clear and unmistakable 
error in the decision of May 1983 which granted service 
connection and assigned a 10 percent disability rating.  The 
RO denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
has appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no clear 
and unmistakable error in the decision of May 1983 because 
there is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  The 
provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 







ORDER

The claim for revision of a rating decision of May 1983 based 
on the existence of clear and unmistakable error in failing 
to assign a schedular evaluation in excess of 10 percent for 
tinnitus is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


